Citation Nr: 0328257	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  01-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hearing loss.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On March 18, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  Provide USASCRUR 
with a description of these alleged 
stressors identified by the veteran:  (a) 
the death of the veteran's brother, 
[redacted], who died in action in 
Japan in 1942; and (2) service aboard the 
USS DELTA (AR-9), sometime between May 
23, 1944, and December 4, 1945.  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  Include 
a copy of the ship's Logbook (if 
received) and any other information 
regarding the activity of the USS DELTA 
(AR-9) for that time frame; and 
verification of the death of [redacted] 
[redacted] in action in Japan in 1942.

2.  The RO should then make arrangements 
for the veteran to be examined by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders, to 
determine the nature and extent of any 
psychiatric disorder(s) found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
accomplished.  The RO should advise the 
examiner of veteran's alleged stressor or 
stressors, even if unverified, namely 
service aboard the USS DELTA (AR-9) and 
the death of his brother [redacted]
in action in 1942 in Japan, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in-service 
stressors were severe enough to have 
caused the current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have 
satisfied by the in-service stressors.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
4th Edition (1994) (DSM-IV).  If the 
veteran is found to have PTSD, the 
examiner is requested to identify the 
applicable diagnostic criteria, including 
the specific stressor or stressors 
supporting the diagnosis.  If the veteran 
is found to have a psychiatric disorder 
other than PTSD, the examiner is 
requested to provide an opinion 
concerning the etiology of any 
psychiatric disorder found to be present, 
to include whether it is at least as 
likely as not (i.e., at least a 50-50-
probability) that any currently diagnosed 
psychiatric disorder was caused by 
military service, or whether such an 
etiology or relationship is less than 
likely (i.e., less than a 50-50 
probability).  If the veteran is found to 
have a psychiatric disorder other than 
PTSD, the examiner is requested to 
address the opinion expressed in the July 
2000 statement from the VA physician and 
coordinator of the PTSD program.  The 
rationale for any opinion should be 
provided.  The claims folders should be 
made available to the examiner for review 
before the examination and the 
examination report should indicate if the 
examiner reviewed the veteran's medical 
records.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



